
 Sir, your unanimous election to the presidency of the United Nations General Assembly at its forty-first session is a tribute not only to your outstanding qualities as a diplomat but to your country, Bangladesh, with which my country, the Islamic Federal Republic of the Comoros, enjoys fraternal and friendly relations. I should like to take this opportunity, on behalf of my delegation, to convey to you our warmest congratulations and to wish you every success in the performance of your task. I should also like to pay a well-deserved tribute to your predecessor, Ambassador Jaime de Pinies, for the ability and dedication with which he served as President of our previous session.
I also take this opportunity to pay a special tribute to the Secretary-General of our Organization, His Excellency Mr. Javier Perez de Cuellar, for his efforts and constant dedication in the service of the United Nations. We are pleased at his quick recovery from his recent illness and we wish him the best of good health and strength for the continuation of his difficult task.
As we gather once again in this Assembly to evaluate, as is customary, the work done by our Organization, we must note that since last year's historic session, at which we celebrated the fortieth anniversary of the United Nations, the world has remained plagued by many hotbeds of tension. International relations, both political and economic, have deteriorated further, and the victims of this desperate situation are still the same - that is, the weakest and poorest nations.
Our Organization must thus continue to play its crucial and extremely important role in the world. But now, it has become the major target, subject to attacks from all sides, of those who wish to prevent it from lending a more attentive ear to the problems of third world countries. Attempts have thus been made to attempt to minimize and restrict its role by attacking the basic principles of multilateralism. It is clear that such a state of affairs is not likely to foster a climate of detente in international relations.
The numerous hotbeds of tension that disrupt our world continue to be of the greatest concern to the international community. Thus, in the Middle East, the situation has barely changed. Motivated by annexationist and expansionist designs, the Zionist entity refuses to evacuate occupied Arab territories, showing obstinate disdain for the relevant resolutions of the Organization.
Moreover, Jewish settlements, far from being" reduced in number, are proliferating in the occupied territories, as ever accompanied by harsh repression against the Arab and Palestinian population, with serious violations of human
rights and dignity.
As we have always said, there cannot be a just and lasting peace in the Middle
East as long as the inalienable rights of the Palestinian people are not acknowledged, guaranteed and effectively exercised.
Hence my country unreservedly supports the idea of organizing an international conference on peace in the Middle East, in which all the parties concerned would
participate, including, of course, the Palestine Liberation Organization (PIO), the sole legitimate and authentic representative of the Palestinian people.
The situation in Lebanon, once the land of peace, a junction between East and West, remains alarming despite the ray of hope generated by the promising prospect of national reconciliation.
We are deeply concerned by the presence of foreign forces which continue illegally to occupy that country, thereby flouting its full right to exercise full sovereignty over its national territory. It is time that the Lebanese people, which only wish to live in peace and security, regained its dignity and its right to exist in national harmony with solidarity restored among its people.
The fratricidal war between Iran and Iraq has cost the colossal sum of more than 3500 billion. Who can possibly benefit from this tragedy? Certainly not the Iranian and'Iraqi peoples, who mourn the loss of more than a million lives so far.
It is thus with deep sadness that ray country witnesses the continuation of this absurd and useless war. We welcome the repeated offers of a cease-fire made by the Iraqi Government and we reiterate our appeal to the Iranian Government to respond favorably to those offers.
Despite the glimmer of hope represented by the partial withdrawal of foreign
occupation troops, war still rages in Afghanistan, and the drain on that country's
vital forces continues. This situation is a serious threat to peace and security
in that region, particularly by reason of the constant violations of the air space of neighboring countries.
I should like to reaffirm once again our support of our brothers, the Afghan
people, and to call for the immediate withdrawal of foreign forces, in accordance with the relevant resolutions of our Organization.
In regard to Kampuchea, we can only express our deep disappointment that General Assembly decisions demanding the immediate and unconditional withdrawal of foreign troops from the territory of that country are still being disregarded.
The situation in the Korean peninsula remains a stalemate, despite the stated willingness of the leaders of those two States to arrive at a peaceful solution allowing the reunification of their homeland. Hence we appeal to the two parties to continue in their quest for a just and lasting solution, for a united Korea would provide a guarantee of peace and stability for the region.
Other sources of tension continue to feed the flames in Africa. The situation in southern Africa remains explosive and continues to be of the greatest concern, not only to the African continent but also to the whole international community.
My country, dedicated to the principles of peace, justice and equality among people, unreservedly condemns the inhuman system of apartheid and urgently appeals to the leaders of South Africa to put an end immediately to that practice of human subjugation.
Moreover, we deplore the fact that, to date, the pertinent resolutions adopted by our Organization for the independence of Namibia have not been implemented. We remain convinced that only the implementation of Security Council resolution 435 (1978) will make possible a peaceful and negotiated settlement of the Namibian
question.
As regards the Western Sahara, we welcome the efforts of the United Nations Secretary-General to finding a just and lasting solution to this question. We support this welcome initiative, and would urge- him to continue these efforts until
peace is restored to that region.
My country, like all the other coastal States of the Indian Ocean, is still concerned by the increasing foreign military presence in that area. This state of affairs creates a climate of tension that threatens peace and security in that part of the world.
We unreservedly support the idea of making that region a zone of peace pursuant to our Organization's Declaration in resolution 2832 (XXVI) and reiterate our desire that the International Conference for this purpose be convened in Colombo.
Outlined, the international economic situation is little better than the political situation that I have just outlined. It is characterized by a growing imbalance to the detriment of developing countries, especially the weakest of them, commonly called the least developed countries. Even though there has been a clear recovery in the rich countries of the North, the situation of the poor countries of the South has worsened, along with a negative growth rate, unacceptable indebtedness and galloping inflation, not to mention unemployment and hunger.
My country, the Islamic Federal Republic of the Comoros, which is one of the least developed countries, has been especially hard hit by the harmful effects of this crisis owing to the fact that it is an island country with structural problems that seriously impede its development. These include our country's isolation from major avenues of international communication, the dispersed nature of our national territory and consequent difficulties in organizing and equipping our country, the small size of the domestic market and lack of adequate infrastructures.
Even though our Government has made considerable efforts in this sphere and many projects are under way or have been completed, a lot remains to be done. That is why, in spite of the progress we achieved in recent years - thanks to the plans put into operation by our Government and the sacrifices made by our people, the Islamic Federal Republic of the Comoros continues to face an alarming financial situation. In spite of the implementation of unprecedented recovery measures, our country still faces problems caused by the excessive increase in interest rates and
unfavorable lending terms, which hinder our investment Programs. It is obvious that such a situation jeopardizes economic growth and causes increased unemployment.
Furthermore, the increase in the public debt of more than 300 per cent in the past three years has wiped out the effects of previous efforts, compelling the Government to devote more than one third of our export to discharging the State's commitments to creditors. This situation seriously compromises the efforts at social and economic recovery made by the Government at a time when official development assistance is becoming increasingly scarce.
We believe that renegotiation of debts, incurred sometimes on very unfavorable terms, is one of the most appropriate ways of fostering the rapid and sustained growth of the national economy. In this connection, the Islamic Federal Republic of the Comoros, like the other States members of the Organization of African unity (OAU), calls for the convening of an international conference on African indebtedness.
Similarly, once again this year I wish to address an appeal from this rostrum, to the international community for increased assistance to my country, in accordance with General Assembly resolution 40/223.
One of the Comorian Government's foreign policy priorities is the promotion of regional co-operation and the strengthening of our relations with all neighboring countries. This policy is based on a philosophy rooted in the principles of peace, friendship and mutual respect inscribed in the Charter of our Organization and the charter of the Organization of African Unity.
That is why immediately following our national independence the Islamic Federal Republic of the Comoros, having become a fully-fledged member of the major regional and international organizations, made every effort to establish political, diplomatic and economic relations, both multilateral and bilateral, with most of the neighboring countries. Thus, the Islamic Federal Republic of the Comoros is
among the founding members of the Preferential Exchange Zone, an economic community which includes more than 15 countries in southern and eastern Africa.
More recently, the Comorian Government joined the Indian Ocean Commission, which is made up of the islands of that subregion and of which my country is this year's president. This Commission, whose major objectives are to promote the economic development of its member states by the pooling of financial and human resources and ensure a more rational use of their potential, also has the task of ensuring preservation of their cultural heritage, without in any way changing or replacing the traditional bilateral bonds.
Thus, like the Commission, the Islamic Federal Republic of the Comoros maintains its own relations with all the States in the subregion on the basis of solidarity, friendship and complementarity.
I cannot conclude my statement without referring briefly - since we have the opportunity to do so - to a question that is constantly before our Assembly and is of crucial importance to the people and Government of the Comoros: the question of the Comorian Island of Mayotte. Of course, this problem is not exclusively Comorian since in many respects it is of concern to the African continent and, for reasons of right and justice, to the entire international community.
Although there has been some slight development this year, with the reception in Paris by the French Prime Minister, Mr. Jacques Chirac, of a delegation from the OAU ad hoc Committee of Seven entrusted with dealing with this question, the problem still remains. Following that Paris meeting and talks between the French Prime Minister and Mr. Ahmed Abdallah Anderemane, President of the Islamic Federal Republic of the Comoros, the French Government decided not to hold a referendum in. Mayotte. Obviously, it was with great interest that the people and Government of the Comoros noted that decision, which we feel supports our position.
It will be recalled that our Organization, in its resolution 31/4, of 21 October 1976, and subsequent resolutions, condemned and categorically rejected any referendum on the international legal status quo of the island organized on Comorian territory by France, it being understood that the referendum on self-determination organized in the Comoros on 22 December 1974 remained the only valid one for the whole archipelago.
In spite of the positive aspect of that denunciation, the status quo persists in Mayotte, and hence the problem, too, remains. This is a question of justice, and the people and the Government of the Comoros, knowing the justice of their causes, intend to pursue their claims with determination. For its part, the international community has a duty, in accordance with the principles of the Charter of the united Nations, to lend its total support until the triumph of that just cause.
I wish once again solemnly to reaffirm the profound commitment of the people and the Government of the Comoros to the Charter ideals of peace, justice and equality. For us, that Organization is art irreplaceable instrument in maintaining a balance in international relations, if the United Nations is to recover its original vocation and to play its full role, each of its Members must scrupulously respect its fundamental principles.

